DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 74 allowable. The restriction requirement between, as set forth in the Office action mailed on 06-10-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species election of particular sequences which incorporate the CDR 1-3 of VH and VL as in claim 74  is withdrawn.  Claims 80, 81, 88, 89, 94, 95 directed to antibody variants comprising the CDR 1-3 of VH and VL as in claim 74 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 109, 110 directed to an article of manufacture and a kit are withdrawn from consideration as directed to a product therefore restricted as separate group.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Shea on 03-10-2022.
The application has been amended as follows: 
A. Claims 109 and 110 are canceled.
B. Claim 101 is amended to read in its entirety “The method of claim 74, wherein the antibody or fragment thereof binds to human OX40 with an affinity (Kd) of 110 nM or less and/or the antibody has a Fab fragment thermostability temperature greater than 75°C.”.
C. Claim 104 is amended in line 1 to replace “the composition” with “the immunoconjugate”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        /AMY E JUEDES/Primary Examiner, Art Unit 1644